Citation Nr: 1219527	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1972.  Service in Vietnam and award of Combat Infantry Badge and Purple Heart Medal are evidenced in the record.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In November 2009, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.  

In January 2010, the Board issued a decision in which it denied the Veteran's appeal with regard to entitlement to service connection for a respiratory disorder.  He appealed that decision to the U.S. Court of Appeals for Veterans Claims (Veterans Court).  In August 2011, the Veterans Court issued a decision in which it vacated that part of the January 2010 Board decision and remanded the issue of entitlement to service connection for a respiratory disorder to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the August 2011 decision, the Veterans Court directed the Board to ensure that VA obtains the Veteran's service treatment records from his period of service in Vietnam.  The Veterans Court also directed that if efforts to obtain these records are not fruitful and it is determined that further efforts to obtain the records would be futile, VA must provide the Veteran with the notice required in 38 C.F.R. § 3.159(e).  A remand is therefore necessary to comply with the Veterans Court's directives.  

In a June 1988 statement, the Veteran reported that he served in Vietnam in 1967 to 1968 and again in 1969 to 1970.  During the November 2009 hearing, the Veteran testified that he had reported to sick call during his service in Vietnam for breathing problems.  

There are two DD 214s associated with the claims file.  The first documents service from July 1967 to May 27, 1969 and the second documents service from May 28, 1969 to October 1972.  Also of record is a May 1988 response from the National Personnel Records Center to an RO request.  That response lists the same dates of service and indicates that the service medical records were enclosed.  The claims file contains no service records of treatment for any condition during the Veteran's service in Vietnam.  The only records earlier than 1970 are a dental records no earlier than January 1969 and a report of medical examination for induction purposes dated in July 1966.  

The record before the Veterans Court included the 1988 NPRC request and response noted above but no later request for service treatment records.  The Veterans Court found important in its determination that there was no later request.  A March 2010 Personnel Information Exchange System (PIES) response shows that the RO again requested the Veteran's service treatment records in March 2010 and was informed that the response in May 1988 included service treatment records.  This March 2010 response indicates that a line of duty (LOD) report was included in the March 2010 response.  This LOD report does not appear to be relevant to the Veteran's claim of entitlement to service connection for a respiratory disorder.  

Even though there has been a request and response for the Veteran's treatment records later than 1988 (a fact not before the Veterans Court) there is no evidence documenting that the RO concluded that the records were unavailable and that further efforts to obtain them would be futile.  Nor is there any indication that the RO provided the § 3.159(e) notice specifically referred to by the Veterans Court.  

That regulatory subsection provides that if, after making continued efforts to obtain Federal records, VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with notice of that fact.  38 C.F.R. § 3.159(e) (2011).  The notice must contain the identity of the records VA was unable to obtain; an explanation of the efforts VA made to obtain the records; a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and notice that the claimant is ultimately responsible for providing the evidence.  Id.  

Additionally, although associated with the claims file are documents received by VA in 1972, there is a February 1986 memorandum indicating that the Veteran's claims folder had been searched for but not found and that a rebuilt folder was enclosed.  Also of record is a response from the RO in Los Angeles to a request from the RO in San Diego for the Veteran's claims file.  This raises the question as to whether there may be relevant records at one or both of these ROs.  

Given the facts just discussed, the Board finds that in order to comply with the Veterans Court's directives additional efforts must be made to obtain records of treatment of the Veteran during his service in Vietnam and, if the records are not obtained, notice compliant with § 3.159(e) must be mailed to the Veteran and he must be provided an adequate opportunity to respond.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make additional efforts to obtain any existing records of medical treatment of the Veteran during the periods of his service in Vietnam.  This must include a request to the appropriate records repository.  The request must inform the records repository that although the Veteran's service treatment records were provided to VA in 1988, those records did not include any treatment records from his service in Vietnam and the request must specifically ask for those records.  The RO must also contact the ROs in Los Angeles and San Diego and request any records of the Veteran that may exist at those locations and any record of where and when his claims file was transferred from those ROs.  The RO must follow up on all information as appropriate and must continue its efforts until it determines that the records do not exist or that it would be futile to continue efforts to obtain the records.  All obtained records must be associated with the claims file.  The RO must document all efforts to obtain the records, obtain negative replies if the records are not obtained, and associate all such documentation with the claims file.  

2.  If the records are not obtained and the RO concludes that they do not exist or that further efforts to obtain them would be futile, the RO must send the Veteran a letter providing him with the following information:  (i) The identity of the records that VA was unable to obtain (i.e., records of medical treatment during his service in Vietnam); (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain: and (iv) A notice that the Veteran is ultimately responsible for providing the evidence.  

4.  After completing the above actions and any other development indicated by any response from the Veteran or any additional evidence obtained relevant to his claim that is the subject of this Remand, readjudicate the claim of entitlement to service connection for a respiratory disorder, to include based on exposure to herbicides.  If the benefit sought is not allowed, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  It is imperative that the RO ensure that the directive of this Remand are completed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that the claimant has a right to compliance with the Remand directives of the Board and the Veterans Court).  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


